Status of Claims
Claims 1 – 4 were previously pending and subject to a non-final office action mailed 04/29/2020. Claims 1 – 4 were amended in a reply filed 10/29/2020. Claims 1 – 4 have been examined and are subject to the final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 10/29/2020 with respect to the previous rejection of the claims under 35 USC 101 have been considered but are not persuasive.

Applicant initially argues, on pg. 5, with respect to 101, that “the claims describe a computer-readable storage medium, which is an [sic] merely an "abstract idea", but a physical means of storing, among other things, computer- executable instructions. For example, a human (on his own) cannot magnetically encode information onto spinning metal platters or other physical memory structures, therefore the claims do not fall under 2A, Prong 1 regarding "human activity" as asserted by the Office.”

Examiner respectfully disagrees, and notes that the computer-related element of “computer-executable instructions stored on a computer-readable storage medium” are recited at a high level of generality and perform generic computer functions, and furthermore amounts to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)). Examiner additionally notes that the claims recite the steps of “determining… a location,” “receiving… a first selection from a user…, said first selection comprising a commercial event, said event having as an attribute at least one of being associated with said determined location and being selected from a list of available events,” “receiving… a second selection from the user…, said second selection comprising a photograph, said photograph being at least one of an existing photograph and a photograph captured during said third selection,” 

Applicant next argues that “amended claim 1 recites, among other things, "receiving, at the mobile device, a third selection from the user indicating a desired template from a plurality of defined templates via said user interface, said defined templates being received from a remote device." In other words, there is a mobile device and at least another device from which a mobile device is receiving, among other things, defined templates based on a user selection. Since the described method encodes/stores the instructions for performing these steps into a computer-readable storage medium, i.e., 

Examiner respectfully disagrees, and notes that under Step 2A, Prong 2, The functionality of “said defined templates being received from a remote device” is directed to insignificant extra-solution activity (see MPEP § 2106.05(g)) and is not indicative of integration into a practical application. Additionally, under Step 2B, functionality of “said defined templates being received from a remote device” is directed towards limitations found by the courts to be well-understood, routine and conventional activity (see MPEP § 2106.05(d)(II), noting ‘Recording a customer’s order’ and ‘Receiving or transmitting data over a network, e.g., using the Internet to gather data’). As stated above, the computer-related element of “computer-executable instructions stored on a computer-readable storage medium” is recited at a high level of generality and perform generic computer functions, and furthermore amounts to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)). Accordingly, there is no indication that the combination of elements, taken both individually and as an ordered combination, either integrates the judicial exception into a practical application or improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible under 35 USC 101.

Applicant’s arguments with respect to the previous rejection under 35 USC 102(a)(1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) for reciting two different statutory classes of invention as set forth in 35 U.S.C. 101 (hybrid claim). In particular, claim 1 comprises an overlap of method and product elements (e.g., “computer-executable instructions stored on a computer-readable storage medium”). See MPEP §2173.05(p)II. For the purpose of examination, claim 1 will be interpreted as a method claim. Note: the preambles of claims 2 – 3 also recite two different statutory classes.

Claim 1 recites the limitation “said second selection comprising a photograph, said photograph being at least one of an existing photograph and a photograph captured during said third selection.” There is insufficient antecedent basis for the limitation “said third selection” in the claim, as a “third selection” was not previously introduced. 

Claims 2 – 4 depend on claim 1 and are additionally rejected for inheriting the deficiencies while failing to remedy them.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 4 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1 – 4 do not fall within at least one of the four categories of patent eligible subject matter because it is directed to a “a computer-readable storage medium” as described in the preamble. Applicant’s Original Specification [0035] recites tangible features of the computer storage media such as “RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk 5 storage, or other magnetic storage devices, e.g., USB drives, SSD drives, etc.,” and also recites that the computer storage media can be “any other medium that can be used to carry or store desired program code means in the form of computer-executable instructions or data structures.” Claims 1 – 4 are therefore a “computer-readable storage medium.” It is within the scope of the disclosure that a “computer-readable storage medium” is a transitory form of signal transmission. Thus, claims 1 – 4 as they currently stand are directed to merely a signal per se, which is non-statutory (see In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007)). Signal per se is not patentable under § 101; therefore, the claimed invention does not fall within a statutory class of subject matter.

 Examiner’s note: The instant ‘transitory signals’ invention does not pass Step 1 of the Alice subject matter eligibility test, as these types of claims have been found to be non-statutory subject matter. However, a full analysis of claims 1 – 4 can be found below, with claim 1 interpreted as a method claim in order to address 101 issues in the case that the claims may be amended into statutory subject matter i.e., by amending to recite “non-transitory computer-readable storage medium.”




Alice/Mayo Analysis:

Claims 1 – 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “determining… a location,” “receiving… a first selection from a user…, said first selection comprising a commercial event, said event having as an attribute at least one of being associated with said determined location and being selected from a list of available events,” “receiving… a second selection from the user…, said second selection comprising a photograph, said photograph being at least one of an existing photograph and a photograph captured during said third selection,” “receiving…a third selection from the user indicating a desired template from a plurality of defined templates,” “receiving… personalization information from the user,” “receiving… a fourth selection from the user…, said fourth selection comprising user-selected photograph modification attributes,” “displaying… a preview of the personalized item based on said first selection, said second selection, said personalization information, said third selection, and said fourth selection,” “receiving… a user confirmation to continue based on said displayed preview,” “receiving… a purchase selection from the user, said purchase decision comprising at least one of a digital-only purchase selection and a print/digital purchase selection,” and “selectively executing… a purchasing process based on said received purchase selection.”

	2A Prong 1: The limitations of “determining… a location,” “receiving… a first selection from a user…, said first selection comprising a commercial event, said event having as an attribute at least one of being associated with said determined location and being selected from a list of available events,” “receiving… a second selection from the user…, said second selection comprising a photograph, said photograph being at least one of an existing photograph and a photograph captured during said third selection,” “receiving…a third selection from the user indicating a desired template from a plurality of defined templates,” “receiving… personalization information from the user,” “receiving… a fourth selection from the user…, said fourth selection comprising user-selected photograph modification attributes,” “displaying… a preview of the 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “mobile device” and “computer-executable instructions stored on a computer-readable storage medium” are recited at a high level of generality and performs generic computer functions, and furthermore amounts to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), while the element of “user interface” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and thus do not render the abstract idea eligible. The additional elements of “personalized item,” “user,” and “photograph” are recited at a high level of generality merely limit the field of use of the judicial exception to the field of e-commerce. The additional elements related to 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “mobile device” and “computer-executable instructions stored on a computer-readable storage medium” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The element of “user interface” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). The additional elements of “personalized item,” “user,” and “photograph” are recited at a high level of generality merely limit the field of use of the judicial exception to the field of e-commerce, and likewise do not add significantly more to the abstract idea. The functionality of “receiving… a purchase selection from the user,” “said defined templates being received from a remote device,” and “said process sends purchasing information to said remote device” is directed limitations found by the courts to be well-understood, routine and conventional activity (see MPEP § 2106.05(d)(II), noting ‘Recording a customer’s order’ and ‘Receiving or transmitting data over a network, e.g., using the Internet to gather data’).  The functionality of “determining, at the mobile device, a location of the mobile device, said determining comprising receiving at least one of an 

Dependent claims 2 – 4 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related element of “mobile device” in dependent claims is recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “personalized item,” “user,” and “print version” in dependent claims are recited at a high level of generality and merely limits the field of use to the e-commerce industry.  The limitations of the dependent claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity and devices, thus are ineligible.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman et al. (US 20140205196 A1) in view of Pace et al. (US 20160260031 A1).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

As per Claim 1, Freedman discloses a computerized method (abs., [0002], [0006]) for generating a personalized item via an executing application on a mobile device ([0021], [0030]), said application comprising one of more computer-executable instructions stored on a computer-readable storage medium ([0021], [0026]), said computer- executable instructions for:

	• determining, at the mobile device, a location of the mobile device, said determining comprising receiving at least one of an electronic GPS indicator and a wireless access point signal, to indicate said location of said device ([0021] “The geographic location sensing device 112 is preferably a GPS (i.e., global positioning system) device; however, any type of location sensing device may be used, including devices using cellular triangulation, Wi-Fi domain identification, etc., which receive signals that can be used to determine the geographic location of the mobile device 100.” [0025] “A web form may be used to collects event/location data. Event/location data 

Regarding the following limitation, Freedman, in [0025] – [0026] & [0028], discloses wherein a user can provide event and location data, and that the user may only access photo templates when the mobile device is within the time/date/geographic location/radius parameters specified by the event/location data for that particular template, which suggests, but does not explicitly disclose what is taught by Pace:

	  • receiving, at the mobile device, a first selection from a user via at least one user interface, said first selection comprising a commercial event, said event having as an attribute at least one of being associated with said determined location and being selected from a list of available events (See [0122], noting that “upon determining the user's position, the server may determine events that are listed as nearby by querying an event database 1516 for event locations and comparing the event locations to the user's location and selecting events within a specific proximity for display.” As per [0124], a list of events is displayed to the user, and the “user may optionally select an event from the list of displayed events.” As per [0050], the events are commercial events e.g., “sporting events, concerts, comedy shows, theatrical productions, musical productions.”

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have allowed a user to select an event associated with the user’s location as in Pace in the invention of Freedman with the motivation to allow a user to view relevant events, as taught by Pace, in [0119], over that of Freedman.

Freedman, modified by the teachings of Pace, further discloses:

	• receiving, at the mobile device, a second selection from the user via said user interface, said second selection comprising a photograph, said photograph being at least one of an existing photograph and a photograph captured during said third 

	• receiving, at the mobile device, a third selection from the user indicating a desired template from a plurality of defined templates via said user interface (See [0028] – [0029], noting displaying a plurality of templates to the user for selection. As per [0033], “the user may select a template (e.g., template 200).”);

	• said defined templates being received from a remote device (See [0026], noting that “The photo frame templates may be accessed (i.e., from the relevant websites, e-commerce site and/or social media outlet) via software executable on a mobile device 100 as further described herein.” Also see [0030], noting that “the mobile device 100 to access a photo template (e.g., template 200) produced by the system from a website or other remote location.”);

	• receiving, at the mobile device, personalization information from the user via said user interface ([0023] - [0024] entering “user-provided content 216”);

	• receiving, at the mobile device, a fourth selection from the user via said user interface, said fourth selection comprising user-selected photograph modification attributes ([0033] “the “Card Design Manipulate Photo” function 436. This function allows the user to manipulate the user photo 214, e.g., to zoom in or out, to rotate and/or to drag (i.e., translate) so that the user photo is positioned as desired within the photo frame provided by the template 200.”);



	• receiving, at the mobile device, a user confirmation to continue based on said displayed preview ([0034] - [0035], created personalized items may then be viewed and shared and/or purchased);

• receiving, at the mobile device, a purchase selection from the user, said purchase decision comprising at least one of a digital-only purchase selection and a print/digital purchase selection ([0027] “physical prints of the digital photos can be purchased” [0035] “‘Buy Prints’ function 454 and related E-commerce functions 456 allowing users to view and purchase prints of the photos created using the template system 400.”); and

• selectively executing, at the mobile device, a purchasing process based on said received purchase selection ([0027], [0035] “Buy Prints’ function 454 and related E-commerce functions 456 allowing users to view and purchase prints of the photos created using the template system 400.” Figs 4a – 4b & [0030] “The system 400 illustrated in the flowchart represents the functions performed on the mobile device 100”). 

Freedman does not appear to explicitly disclose: wherein said process sends purchasing information to said remote device. However, Pace teaches this element in [0049] & [0052], noting that “software 16,” operating on a server, receives “payment information” from the mobile device.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have transmitted purchasing information to a remote device as in Pace in the purchasing process of Freedman with the motivation to verify the purchasing information by a server, as taught by Pace, in [0052], over that of Freedman.

As per claim 2, Freedman / Pace discloses the limitations of claim 1. Freedman further discloses wherein said purchasing process for said digital-only purchase selection comprises computer-executable instructions for:

	• completing, at the mobile device, an in-application purchase process on the mobile device ([0027] “physical prints of the digital photos can be purchased” [0035] “‘Buy Prints’ function 454 and related E-commerce functions 456 allowing users to view and purchase prints of the photos created using the template system 400.”); and

	• displaying, at the mobile device, at least one indicator related to the personalized item ([0035] displaying a webpage with unique URL so the user may retrieve the personalized item among “all photos produced using a particular template”).

As per claim 3, Freedman / Pace discloses the limitations of claim 1. Freedman further discloses wherein said purchasing process for said print/digital purchase selection comprises computer-executable instructions for:

	• receiving, at the mobile device, user information from the user, said user information being indicative of at least one of a user account ([0034] “Upload to Server” function 440, which allows the user to automatically “Share” (i.e., upload) the new digital photo 212 to social media sites such as Facebook™ (denoted by 442) and/or Twitter™ (denoted by 446) and/or to Email (denoted by 448).”) and address information for the user ([0028] & Fig. 3, receiving address information); 



	• completing, at the mobile device, an in-application purchase process on the mobile device ([0027], purchasing physical prints of the digital photos; [0031], process of viewing discounts and coupons; [0035] “Buy Prints’ function 454 and related E-commerce functions 456” in which users complete the “purchase prints of the photos created using the template system 400.” [0030] & Figs 4a – 4b, “The system 400 illustrated in the flowchart represents the functions performed on the mobile device 100”);

	• displaying, at the mobile device, at least one indicator related to the personalized item ([0035] displaying a webpage with unique URL so the user may retrieve the personalized item among “all photos produced using a particular template”).

As per claim 4, Freedman / Pace discloses the limitations of claim 3. Freedman further discloses wherein said indicator comprises at least one of:

	• an embedded image of the personalized item, a uniform resource location (URL) via which the user may retrieve the personalized item ([0035] displaying a webpage with unique URL so the user may retrieve the personalized item among “all photos produced using a particular template”), and information regarding physical shipment of a print version of the personalized item.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/BRYAN J KIRK/Examiner, Art Unit 3628            

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                           
January 29, 2021